DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	
Claim Objections
Claim 6 is  objected to because of the following informalities: claim 6 recites the phrase “at least one pair of two adjacent RA and two adjacent RB substituents join together”. Applicants are advised to amend this phrase to recite “at least one pair of two adjacent RA or two adjacent RB substituents join together”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4, 12, 14, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 4 recites the limitation “wherein Z is selected from the group consisting of O, S, NR, and CR1R2”. The recitation of CR1R2 renders the scope of the claim indefinite for the following reasons. Claim 1 from which claim 4 depends recites CRKCL and does not recite or define R1 and R2 are recited in claim 4. Accordingly, it is unclear what groups R1 and R2 are as recited in claim 4.

Claim 12 recites the following ligand LA18:

    PNG
    media_image1.png
    211
    219
    media_image1.png
    Greyscale
,
which renders the scope of the claim indefinite for the following reasons. Claim 12 depends from claim 1 and claim 1 recites the limitation “wherein LA is coordinated to metal M forming a 5-membered chelate ring. However, in ligand LA18 of claim 12, the chelate ring that is formed is a 6-membered ring. Accordingly, it is unclear how one can simultaneously meet the requirement that LA is coordinated to metal M forming a 5-membered chelate ring as recited in claim 1 and obtained ligand LA18 of claim 12.

Claim 14 recites “The compound of claim 17 where in LB and LC are…” which renders the scope of the claim confusing given that claim 17 is drawn to a device and further claim 17 does not recite a formula of the compound containing ligand LB and LC. Accordingly, it is unclear how claim 14 can be drawn to a compound when the claim from which claim 12 depends is drawn to a device. In the interests of compact prosecution, pending clarification/rectification of the above, claim 14 will be treated as depending from claim 13.

Claim 15 recites “The compound of claim 16” which renders the scope of the claim confusing given that claim 16 is drawn to a device and not a compound. Accordingly, it is unclear how claim 15 can be drawn to a compound when the claim from which claim 15 depends is drawn to a device. In the interests of compact prosecution, pending clarification/rectification of the above, claim 15 will be treated as depending from claim 13.

Claim 18 recites “The OLED of claim 32, wherein the host is selected from the group consisting of” which renders the scope of the claim confusing given that claim 32 does not exist. Accordingly, in the interests of compact prosecution, pending rectification/clarification of the dependency of claim 18, in the rejections set forth below claim 18 will be considered as depending from claim 17.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9-10, and 13-15 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kawabe et al (JP 2014-197607, cited on IDS filed on 11/23/2021, see attached English language translation).

Regarding claim 1, Kawabe et al discloses the following compound (Page 20 – 1D-7):

    PNG
    media_image2.png
    337
    334
    media_image2.png
    Greyscale
,
corresponding to recited Formula I for ligand LA, where Z is CRKRL, where RK and RL are H. Recited rings A and C are 6-membered heterocyclic rings and recited ring B is a 6-membered carbocyclic ring, i.e. benzene. M in the compound is Ir and the ligand forms a 5-membered ring with Ir. The recited groups RA and RB are H; and the recited group RC is benzene, i.e. an aryl group. 

Regarding claim 2, Kawabe et al teaches all the claim limitations as set forth above. As discussed above the recited groups RK, RL, RA, and RB are H; and the recited group RC is benzene, i.e. an aryl group. 

Regarding claim 3, Kawabe et al teaches all the claim limitations as set forth above. As discussed above, recited rings A and C are 6-membered heteroaromatic rings and recited ring B is a 6-membered aromatic ring, i.e. benzene.

Regarding claim 4, Kawabe et al teaches all the claim limitations as set forth above. As discussed above Z is CRKRL.

Regarding claim 5, Kawabe et al teaches all the claim limitations as set forth above. From the compound disclosed by the reference it is clear that the Ir forms a direct bond to rings B and C, that it is, the labels for rings A and B in the compound of the reference are interchangeable such that Ir forms direct bonds as recited in the claims.

Regarding claim 9, Kawabe et al teaches all the claim limitations as set forth above. From the compound of the reference it is clear that the compound comprises a single Ir atom.

Regarding claim 10, Kawabe et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RK and RL are H.

Regarding claim 13, Kawabe et al teaches all the claim limitations as set forth above. From the compound of the reference, it is clear that the compound has the formula M(LA)x(LB)y(LC)z, where x is three (3), and y and z are zero (0).

Regarding claim 14, Kawabe et al teaches all the claim limitations as set forth above. Given that the claims do not requires ligand LB or LC, the reference discloses the compound of the claims.

Regarding claim 15, Kawabe et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound of the form Ir(Li)3.

In light of the above, it is clear that Kawabe et al anticipates the presently recited claims.

Claims 1-4, 8-11, 13-15, and 20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kim et al (US 2021/0363419).

Regarding claim 1, Kim et al discloses the following compound (Page 7 - D-1):

    PNG
    media_image3.png
    353
    387
    media_image3.png
    Greyscale
,
corresponding to recited Formula I for ligand LA, where Z is O; rings A, B, and C are 6-memebered carboxylic rings, i.e. benzene. M in the compound is Ir and the ligand forms a 5-membered ring with Ir. The recited groups RA, RB, and RC are H. 

Regarding claim 2, Kim et al teaches all the claim limitations as set forth above. As discussed above, the recited groups RA, RB, and RC are H.

Regarding claim 3, Kim et al teaches all the claim limitations as set forth above. As discussed above, the recited rings A, B,C, are 6-membered aromatic rings.

Regarding claim 4, Kim et al teaches all the claim limitations as set forth above. As discussed above, the recited group Z is O.

Regarding claim 8, Kim et al teaches all the claim limitations as set forth above. As discussed above, M is Ir. The compound further comprises an unsubstituted phenyl-pyridine ligand.

Regarding claim 9, Kim et al teaches all the claim limitations as set forth above. Additionally, the compound of the reference comprises a single Ir atom.

Regarding claim 10, Kim et al teaches all the claim limitations as set forth above. Given that the recited groups RK, RL, RM, and RN are not required, the reference discloses the compound of the present claims.

Regarding claim 11, Kim et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited ligand:

    PNG
    media_image4.png
    243
    419
    media_image4.png
    Greyscale

where X1-X12 and X14-X17 are C, X13 is N and RD is H.

Regarding claim 13, Kim et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound with the formula M(LA)x(LB) y(LC)z, where x is one (1), y is two (2), and z is zero (0).

Regarding claim 14, Kim et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses recited ligand LB as:

    PNG
    media_image5.png
    207
    92
    media_image5.png
    Greyscale
,
where Y1-Y8 are C and Ra and Rb are H.


Regarding claim 15, Kim et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses ligand LB1, i.e.

    PNG
    media_image6.png
    115
    76
    media_image6.png
    Greyscale
,
where the compound has the formula Ir(Li)(LB1)2.

Regarding claim 20,  Kim et al teaches all the claim limitations as set forth above. Given that the reference discloses the compound of the present claims, it is clear that the reference discloses a formulation as recited in the present claims.

Regarding claim 16, Kim et al discloses an organic light emitting device comprising an anode, a cathode, and an organic layer disposed between the anode and cathode ([0041][0043]) The organic layer comprises the following compound (Page 7 - D-1):

    PNG
    media_image3.png
    353
    387
    media_image3.png
    Greyscale

corresponding to recited Formula I for ligand LA, where Z is O; rings A, B, and C are 6-memebered carboxylic rings, i.e. benzene. M in the compound is Ir and the ligand forms a 5-membered ring with Ir. The recited groups RA, RB, and RC are H. 

In light of the above, it is clear that Kim et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 are  rejected under 35 U.S.C. 103 as being unpatentable over Kim et al (US 2021/0363419) in view of  Ma et al (US 2010/0237334).

The discussion with respect to Kim et al as set forth in Paragraph 12 above is incorporated here by reference.

Regarding claims 17-18, Kim et al teaches all the claim limitations as set forth above. While the reference discloses that the emitter layer comprises a host material, the reference does not disclose the particular hosts recited in the present claims ([0174]).
Ma et al discloses an OLED comprising an anode, cathode, and an organic light emitting layer between the anode and cathode (Abstract and [0098]). The light emitting layer comprises a triphenylene compound (Abstract and [0045] – Compound 1’), e.g.

    PNG
    media_image7.png
    162
    177
    media_image7.png
    Greyscale
.
The reference discloses that triphenylene containing benzothiophene are excellent host materials for OLEDs as well as improved stability ([0104]).
Given that both Kim et al and Ma et al are drawn to organic electroluminescent devices comprising an emitter layer formed from a host and a dopant, in light of the particular advantages provided by the use and control of the triphenylene host as taught by Ma et al, it would therefore have been obvious to one of ordinary skill in the art to utilize such hosts in the device disclosed by Kim et al with a reasonable expectation of success.

Double Patenting
Claims 1-7, 13, 16-17, and 19 are directed to the same invention as that of claims 1-4, 6-8, 12, and 17-18 of commonly assigned co-pending application 17/474,234. Under 35 U.S.C. 101, more than one patent may not be issued on the same invention.
The USPTO may not institute a derivation proceeding in the absence of a timely filed petition. The U.S. Patent and Trademark Office normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411). The applicant should amend or cancel claims such that the reference and the instant application no longer contain claims directed to the same invention.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 4, 8-12, 14-15, 18, and 20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 2, 5, 9-10, 12-15, and 19 of copending Application No. 17/474,234 (published as US PGPub 2022/0009955). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the reasons given below. 	

Claim 5 of copending Application No. 17/474,234 recites a compound identical to that recited in claim 4 of the instant application, except claim 5 in the copending application recites that Z is O, while claim 4 of the instant application recites that Z is O, S, NR, or CR1R2.

Claims 12 and 14 of copending Application No. 17/474,234 recites ligands LB and LC, including a substituted on unsubstituted phenyl pyridine ligand, thereby encompassing the subject matter recited in instant claim 8. 

Claims 12-13 of copending Application No. 17/474,234 recites the formula of the compound as: Ir(LA) 3, thereby encompassing the subject matter recited in instant claim 9.

Claim 2 of copending Application No. 17/474,234 recites RK, RL, KM  and RN encompassing the subject matter recited in instant claim 10.

Claim 9 of copending Application No. 17/474,234 recites subject matter encompassing the ligand recited in instant claim 11.

Claim 10 of copending Application No. 17/474,234 recites subject matter encompassing the ligand recited in instant claim 12.

Claim 14 of copending Application No. 17/474,234 recites subject matter encompassing the ligand recited in instant claim 14.

Claim 15 of copending Application No. 17/474,234 recites subject matter encompassing the ligand recited in instant claim 15.

Claim 19 of copending Application No. 17/474,234 recites subject matter encompassing the ligand recited in instant claim 18.

Claim 1 of copending Application No. 17/474,234 recites subject matter encompassing the ligand recited in instant claim 20.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767